Exhibit 10.3

 

LOGO [g488035g65c40.jpg]

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

February 11, 2013                    

 

To:    Molina Healthcare, Inc.    200 Oceangate, Suite 100    Long Beach,
California 90802    Attention:    General Counsel    Telephone No.:   
(562) 435-3666    Facsimile No.:    (916) 646-4572

 

Re: Base Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Molina Healthcare, Inc.
(“Company”) to JPMorgan Chase Bank, National Association, London Branch
(“Dealer”) as of the Trade Date specified below (the “Transaction”). This letter
agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

February 11, 2013

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

JPMorgan Chase Bwank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 

Warrant Style:

European

 

Seller:

Company

 

Buyer:

Dealer

 

Shares:

The common stock of Company, par value USD 0.001 per Share (Exchange symbol
“MOH”)

 

Number of Warrants:

5,849,857. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

 

Warrant Entitlement:

One Share per Warrant

 

Maximum Number of Shares:

For any day, 4,955,958 Shares, minus the aggregate number of Shares delivered
prior to such day pursuant to (i) this Confirmation and (ii) any other
substantially similar confirmation for Warrants sold by Company to Dealer with a
trade date within 16 days of the Trade Date and with expiration dates the same
as the Expiration Dates.

 

  Notwithstanding anything to the contrary in the Agreement, this Confirmation
or the Equity Definitions, in no event shall the Maximum Number of Shares be
subject to adjustment, except for any adjustment pursuant to the terms of this
Confirmation and the Equity Definitions in connection with a Potential
Adjustment Event (as defined in Section 11.2(e) of the Equity Definitions and
without any amendment thereto pursuant to the terms of this Confirmation).

 

Strike Price:

USD 53.8475

 

Premium:

USD 32,555,012

 

Premium Payment Date:

February 15, 2013

 

Exchange:

The New York Stock Exchange

 

Related Exchange(s):

All Exchanges

Procedures for Exercise.

 

Expiration Time:

The Valuation Time

 

Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 160th Scheduled Trading Day following the
First

 

2



--------------------------------------------------------------------------------

 

Expiration Date shall be an “Expiration Date” for a number of Warrants equal to
the Daily Number of Warrants on such date; provided that, notwithstanding
anything to the contrary in the Equity Definitions, if any such date is a
Disrupted Day, the Calculation Agent shall make adjustments, if applicable, to
the Daily Number of Warrants or shall reduce such Daily Number of Warrants to
zero for which such day shall be an Expiration Date and shall designate a
Scheduled Trading Day or a number of Scheduled Trading Days as the Expiration
Date(s) for the remaining Daily Number of Warrants or a portion thereof for the
originally scheduled Expiration Date; and provided further that if such
Expiration Date has not occurred pursuant to this clause as of the eighth
Scheduled Trading Day following the last scheduled Expiration Date under the
Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

 

First Expiration Date:

April 15, 2020 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

Valuation Terms.

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
using its commercially reasonable discretion.

 

3



--------------------------------------------------------------------------------

Valuation Date:

Each Exercise Date.

Settlement Terms.

 

Settlement Method:

Net Share Settlement.

 

Net Share Settlement:

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date; provided
that in no event shall the Share Delivery Quantity for any Settlement Date
exceed the Maximum Number of Shares for such Settlement Date.

 

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page MOH <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

4



--------------------------------------------------------------------------------

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Method of Adjustment:

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

Consequence of Merger Events:

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(h)(ii)(B) will apply.

 

5



--------------------------------------------------------------------------------

Share-for-Share:

Modified Calculation Agent Adjustment

 

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:

 

Tender Offer:

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply.

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

Share-for-Other:

Modified Calculation Agent Adjustment

 

Share-for-Combined:

Modified Calculation Agent Adjustment

 

Announcement Event:

If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date). If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.

 

Announcement Date:

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth

 

6



--------------------------------------------------------------------------------

 

lines thereof, (ii) replacing the word “leads to the” with the words “, if
completed, would lead to a” in the third and the fifth lines thereof,
(iii) replacing the words “voting shares” with the word “Shares” in the fifth
line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption,
effectiveness or promulgation of new regulations authorized or mandated by
existing statute)” at the end of clause (A) thereof.

 

Failure to Deliver:

Not Applicable

 

Insolvency Filing:

Applicable

 

Hedging Disruption:

Applicable; provided that:

 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

7



--------------------------------------------------------------------------------

Increased Cost of Hedging:

Applicable

 

Loss of Stock Borrow:

Applicable

 

Maximum Stock Loan Rate:

100 basis points

 

Increased Cost of Stock Borrow:

Applicable

 

Initial Stock Loan Rate:

25 basis points

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

Non-Reliance:

Applicable

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

 

4. Calculation Agent. Dealer

 

5. Account Details.

 

  (a) Account for payments to Company: To Be Advised.

Account for delivery of Shares from Company: To Be Advised.

 

  (b) Account for payments to Dealer:

Bank:              JPMorgan Chase Bank, N.A.

ABA#:           021000021

Acct No.:       099997979

Beneficiary:   JPMorgan Chase Bank, N.A. New York

Ref:                 Derivatives

Account for delivery of Shares to Dealer:

DTC 0060

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

8



--------------------------------------------------------------------------------

7. Notices.

 

  (a) Address for notices or communications to Company:

Molina Healthcare, Inc.

200 Oceangate, Suite 100

Long Beach, California 90802

Attention:           General Counsel

Telephone No.:  (562) 435-3666

Facsimile No.:    (916) 646-4572

 

  (b) Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:                 EDG_OTC_HEDGING_MS@jpmorgan.com

Facsimile No:     1-866-886-4506

With a copy to:

Attention:             Jason Wood

Title:                    Managing Director; Head of Equity Linked Capital
Markets—Americas

Telephone No:    212-622-8783

Facsimile No:     415-226-0616

 

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the “Purchase Agreement”), dated as of February 11,
2013, among Company and J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as representatives of the Initial Purchasers party
thereto (the “Initial Purchasers”), other than the representations set forth in
Section 3(o), Section 3(r) and Section 3(s) of the Purchase Agreement, in each
case, as such representations relate to the Transaction, are true and correct
and are hereby deemed to be repeated to Dealer as if set forth herein. Company
hereby further represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

9



--------------------------------------------------------------------------------

  (d) A number of Shares equal to the Maximum Number of Shares (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrants following the
exercise of the Warrants in accordance with the terms and conditions of the
Warrants, will be validly issued, fully-paid and non-assessable, and the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights.

 

  (e) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (g) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

  (h) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

  (i) Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 45,295,973 (in the case of the first such notice) or
(ii) thereafter more than 1,390,754 less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to

 

10



--------------------------------------------------------------------------------

  the Indemnified Person to represent the Indemnified Person and any others
Company may designate in such proceeding and shall pay the fees and expenses of
such counsel related to such proceeding. Company shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party. If at any time
at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity
Percentage exceeds 16.3%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and
(3) the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(j) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company was
not the Affected Party). The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and each person subject to aggregation of Shares with Dealer
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Warrant Equity
Percentage” as of any day

 

11



--------------------------------------------------------------------------------

  is the fraction, expressed as a percentage, (A) the numerator of which is the
sum of (1) the product of the Number of Warrants and the Warrant Entitlement and
(2) the aggregate number of Shares underlying any other warrants purchased by
Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or to make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”),
then the Calculation Agent will adjust any of the Strike Price, Number of
Warrants, Daily Number of Warrants and/or any other variable relevant to the
exercise, settlement or payment of the Transaction to preserve the fair value of
the Warrants to Dealer after taking into account such dividend.

 

  (g) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

12



--------------------------------------------------------------------------------

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries or its and their employee benefit
plans, files a Schedule TO or any schedule, form or report under the Exchange
Act disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity.

 

  (B)

Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,

 

13



--------------------------------------------------------------------------------

  other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or (III) any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries.
Notwithstanding the foregoing, any transaction or transactions set forth in this
clause (B) shall not constitute an Additional Termination Event if (x) at least
90% of the consideration received or to be received by holders of the Shares,
excluding cash payments for fractional Shares, in connection with such
transaction or transactions consists of shares of common stock that are listed
or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares.

 

  (C) Company’s shareholders approve any plan or proposal for the liquidation or
dissolution of Company.

 

  (D) Default by Company or any of its subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of $15 million in the aggregate of Company and/or any such subsidiary,
whether such indebtedness now exists or shall hereafter be created (i) resulting
in such indebtedness becoming or being declared due and payable or
(ii) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration of acceleration or otherwise.

 

  (E) A final judgment for the payment of $15 million or more (excluding any
amounts covered by insurance) rendered against Company or any of its
subsidiaries, which judgment is not discharged or stayed within 60 days after
(I) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

  (F) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to the Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

 

  (G)

On any day during the period from and including the Trade Date, to and including
the final Expiration Date, (I) the Notional Unwind Shares (as defined below) as
of such day exceeds a number of Shares equal to 60% of the Maximum Number of
Shares, or (II) Company makes a public announcement of any transaction or event
that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 60% of the
Maximum Number of Shares. The “Notional Unwind Shares” as of any day is a number
of Shares equal to (1) the amount that would be payable pursuant to Section 6 of
the Agreement (determined as of such day as if an Early Termination Date had
been designated in respect of the Transaction

 

14



--------------------------------------------------------------------------------

  and as if Company were the sole Affected Party and the Transaction were the
sole Affected Transaction), divided by (2) the Settlement Price (determined as
if such day were a Valuation Date).

 

  (H) If Company has not obtained Shareholder Approval prior to February 11,
2014 (the “Approval Deadline”). For the avoidance of doubt, if Company has not
obtained Shareholder Approval prior to the Approval Deadline, Dealer shall have
right to designate an Early Termination Date in connection with the Additional
Termination Event set forth in this clause (H) on any day from, and including,
the Approval Deadline to, and including, the earlier of (x) the date on which
Company obtains Shareholder Approval and (y) the final Expiration Date.

 

  (i) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under the
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) the
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement. For the avoidance of
doubt and notwithstanding anything to the contrary provided in this
Section 9(i), in the event of bankruptcy or liquidation of either Company or
Dealer, neither party shall have the right to set off any obligation that it may
have to the other party under the Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or
otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

  (i) If, in respect of the Transaction, an amount is payable by Company to
Dealer, (A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions
or (B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a
“Payment Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

  Share Termination Alternative:

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

 

15



--------------------------------------------------------------------------------

  Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

 

  Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
good faith discretion by commercially reasonable means. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in Section 9(k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in Section 9(k)(ii) below, notwithstanding the foregoing, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable. The
Calculation Agent shall notify Company of the Share Termination Unit Price at
the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i).

 

  Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

16



--------------------------------------------------------------------------------

  Failure to Deliver:

Inapplicable

 

  Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, any
Payment Obligation under this Confirmation shall, for all purposes, be
calculated as if the Maximum Number of Shares were equal to two times the
product of the Number of Warrants and the Warrant Entitlement (without regard to
the limitations on adjustment set forth in the second paragraph opposite the
caption “Maximum Number of Shares” in Section 2) but any deliveries under
Section 9(j)(i) shall be limited to the Maximum Number of Shares as defined in
Section 2 hereof.

 

  (k) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate

 

17



--------------------------------------------------------------------------------

  of Dealer). The Private Placement Settlement of such Restricted Shares shall
include customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine the appropriate discount to the
Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder.
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or on the Settlement Date for such Restricted Shares (in the
case of settlement in Shares pursuant to Section 2 above).

 

  (ii) If Company elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Company shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to Dealer. If Dealer, in its sole reasonable discretion, is not
satisfied with such procedures and documentation Private Placement Settlement
shall apply. If Dealer is satisfied with such procedures and documentation, it
shall sell the Restricted Shares pursuant to such registration statement during
a period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Restricted Shares (which, for the avoidance of doubt, shall be
(x) the Share Termination Payment Date in case of settlement in Share
Termination Delivery Units pursuant to Section 9(j) above or (y) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above), (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(2) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following such resale the amount of such excess (the “Additional Amount”) in
cash or in a number of Shares (“Make-whole Shares”) in an amount that, based on
the Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

18



--------------------------------------------------------------------------------

  (iii) Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer without any
further action by Dealer and (B) after the period of 6 months from the Trade
Date (or 1 year from the Trade Date if, at such time, informational requirements
of Rule 144(c) under the Securities Act are not satisfied with respect to
Company) has elapsed in respect of any Restricted Shares delivered to Dealer,
Company shall promptly remove, or cause the transfer agent for such Restricted
Shares to remove, any legends referring to any such restrictions or requirements
from such Restricted Shares upon request by Dealer (or such affiliate of Dealer)
to Company or such transfer agent, without any requirement for the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery, (i) the Section 16 Percentage would
exceed 7.5%, or (ii) the Share Amount would exceed the Applicable Share Limit.
If any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Company’s obligation to make such delivery shall not
be extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Dealer gives notice to
Company that, after such delivery, (i) the Section 16 Percentage would not
exceed 7.5%, and (ii) the Share Amount would not exceed the Applicable Share
Limit.

 

  (m) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

19



--------------------------------------------------------------------------------

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than the Maximum Number of Shares to Dealer
in connection with the Transaction.

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been delivered pursuant to this Section 9(p)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares previously reserved for issuance in respect of other
transactions become no longer so reserved or (C) Company additionally authorizes
any unissued Shares that are not reserved for other transactions; provided that
in no event shall Company deliver any Shares or Restricted Shares to Dealer
pursuant to this Section 9(p)(ii) to the extent that such delivery would cause
the aggregate number of Shares and Restricted Shares delivered to Dealer to
exceed the Maximum Number of Shares. Company shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (A), (B) or (C) and the corresponding number of Shares or
Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

  (q) Shareholder Approval. Company shall use its reasonable best efforts to
seek approval from its shareholders (“Shareholder Approval”), in accordance with
the requirements of Rule 312.03(c) of The New York Stock Exchange Listed Company
Manual or any successor rule, for the issuance pursuant to the Transaction of a
number of Shares equal to two times the product of the Number of Warrants and
the Warrant Entitlement (without regard to the limitations on adjustment set
forth in the second paragraph opposite the caption “Maximum Number of Shares” in
Section 2). If Company succeeds in obtaining such approval, then upon such
approval and without any further action by either party, (i) the provisions set
forth opposite the caption “Maximum Number of Shares” in Section 2 shall be
deemed to be replaced in their entirety with the phrase “A number of Shares
equal to two times the product of the Number of Warrants and the Warrant
Entitlement,” (ii) the Additional Termination Event set forth in
Section 9(h)(ii)(G) shall no longer be applicable, (iii) the provisions set
forth in Section 9(j)(ii) shall be deleted in their entirety and (iv) the
provisions opposite the caption “Share Delivery Quantity” in Section 2 shall be
replaced in their entirety with the sentence “For any Settlement Date, a number
of Shares, as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.”

 

  (r)

Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity

 

20



--------------------------------------------------------------------------------

  hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

 

  (s) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (t) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (u) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (w)

Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Company fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or

 

21



--------------------------------------------------------------------------------

  one or more of its affiliates in connection with the Transaction at the then
prevailing market price. Each of Dealer and Company represents and acknowledges
to the other that, subject to the proviso included in this Section 9(w), upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

 

  (x) Payment by Dealer. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

  (y) If Company has not obtained Shareholder Approval prior to the Approval
Deadline, on the Approval Deadline (x) the First Expiration Date shall be
extended by one calendar year, (y) the Warrants shall, as of April 15, 2020 (the
“Original First Expiration Date”), cease to be to be “European Options” (as such
term is defined in the Equity Definitions) and shall become, as of the Original
First Expiration Date, “American Options” (as such term is defined in the Equity
Definitions) exercisable as of the Original First Expiration Date and (z) the
Calculation Agent shall make conforming amendments to the terms of the
Transaction to reflect the change of the Warrants from European Options to
American Options. On each anniversary of the Approval Deadline occurring prior
to the final Expiration Date, if Company has not, as of such date, obtained
Shareholder Approval, the First Expiration Date shall be further extended by one
additional calendar year.

 

22



--------------------------------------------------------------------------------

 

LOGO [g488035g65c40.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities LLC, 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

Very truly yours,

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association By:  

 

Authorized Signatory Name:

 

Accepted and confirmed as of the Trade Date: Molina Healthcare, Inc. By:  

 

Authorized Signatory Name:

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP

Authorised and regulated by the Financial Services Authority